 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   INSURANCE COMPANY OF THE WEST,
                                                          Case No.: 2:19-cv-00178-JCM-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
14   RPS HOLDINGS, INC., et al.,
15          Defendant(s).
16         On February 14, 2019, the Court granted the parties’ stipulation to vacate the deadline to
17 respond to the complaint in light of settlement discussions. Docket No. 12. The parties’ joint
18 status report indicates that they need an additional 60 days to complete settlement discussions.
19 Docket No. 15. Accordingly, either dismissal papers or a response to the complaint must be filed
20 by November 8, 2019.
21         IT IS SO ORDERED.
22         Dated: September 9, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
